IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43887

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 680
                                                )
       Plaintiff-Respondent,                    )    Filed: September 13, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
PATTY ANN MAXIM,                                )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jason C. Pintler,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Patty Ann Maxim pled guilty to possession of methamphetamine. Idaho Code § 37-
2732(c)(1). The district court sentenced Maxim to a unified term of five years with one year
determinate, suspended the sentence, and placed Maxim on supervised probation for five years.
Later Maxim’s probation officer filed a report alleging that Maxim had violated the conditions of
her probation. Maxim admitted to violating her probation and subsequently the district court
ordered her underlying sentence executed but retained jurisdiction. Following the period of
retained jurisdiction, the district court relinquished jurisdiction. Maxim appeals, asserting that
the district court abused its discretion by relinquishing jurisdiction and by refusing to grant
probation.

                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Maxim
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2